Citation Nr: 0701848	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-39 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to a higher initial rating than 20 percent for 
diabetes mellitus        with upper extremity neuropathy, 
peripheral vascular disease of the right lower extremity, and 
diabetic retinopathy.

2.	Entitlement to a higher initial rating than 10 percent for 
coronary artery disease with bypass associated with service-
connected diabetes mellitus with upper extremity neuropathy, 
peripheral vascular disease of the right lower extremity,     
and diabetic retinopathy, exclusive of October 31, 2002 
through January 31, 2003 when the veteran had a temporary 
total rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
March 1971.              He also had a period of reserve duty 
in the Marine Corps from 1971 to 1981,        the exact dates 
of which have not yet been verified.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions  of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  
Through its November 2002 decision, the RO granted service 
connection for diabetes mellitus with upper extremity 
neuropathy, peripheral vascular disease of the right lower 
extremity, and diabetic retinopathy (due to in-service 
exposure   to Agent Orange) -- with an initial 20 percent 
rating, effective from July 9, 2001. Then in May 2003, the RO 
revised the effective date of service connection to     May 
8, 2001 in accordance with the holding of the U. S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in 
Liesegang v. Secretary of Veterans Affairs,      312 F.3d 
1368 (2002) (holding that VA erred when it assigned an 
effective date beyond May 8, 2001 for the regulation that 
included diabetes amongst those conditions presumed due to 
herbicide exposure).  





Thereafter, in a March 2004 decision, the RO denied the 
veteran's claim for an initial rating in excess of 20 percent 
for service-connected diabetes mellitus, with the above-
referenced associated medical disorders.  The veteran then 
appealed that decision, indicating that he still wants a 
higher initial rating. See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a veteran appeals his initial 
rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at others).  

In October 2006, to support his claim for an increased 
rating, the veteran testified at a hearing at the RO before 
the undersigned Veterans Law Judge (VLJ) of the Board (this 
type of hearing is also generally referred to as a "travel 
Board" hearing).   

The Board presently will decide the veteran's claim for a 
higher initial rating        for diabetes mellitus, with 
associated disorders.  As discussed below, the comprehensive 
evaluation of the medical evidence warrants evaluating on a   
distinct basis each of the conditions in connection with the 
original grant of service connection for diabetes mellitus, 
including symptoms attributed to the underlying diabetes 
condition in itself.  Moreover, as regarding the issue of 
entitlement to a higher initial evaluation for coronary 
artery disease with bypass (as secondary to  the service-
connected diabetes mellitus), the veteran has filed September 
2003 correspondence that should be construed as a timely 
notice of disagreement (NOD) with the initial 10 percent 
rating which the RO assigned for that condition.  But the RO 
has not yet issued a statement of the case (SOC) concerning 
that issue.  So the Board must remand this claim to the RO, 
rather than merely referring it there.  Manlincon v. West, 12 
Vet. App. 238 (1999).  The remand will occur via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.    







FINDINGS OF FACT

1.	The veteran has received comprehensive notice regarding the 
evidence needed to substantiate the claims on appeal, 
including an explanation of whose responsibility  -- his or 
VA's, it was to obtain that evidence and information.  
Moreover, all relevant evidence necessary for a fair 
disposition of these matters has been obtained. 

2.	The veteran's diabetes mellitus, aside from consideration 
of the associated medical conditions that are also the 
subject of the present claim, requires the use of insulin, a 
restricted diet, and regulation of activities.

3.	The condition of neuropathy of the upper extremities is not 
manifested by at least mild incomplete paralysis, or a 
corresponding level of neuritis or neuralgia, due to 
impairment to the lower radicular group or other nerve group 
corresponding to the hands and wrists.  

4.	For the time period from May 8, 2001 to January 23, 2004, 
the evidence suggests that the veteran's peripheral vascular 
disease of the right lower extremity was primarily 
asymptomatic.  

5.	From January 24, 2004 to September 21, 2006, there was an 
increase in the severity of vascular disease of the right 
lower extremity, such that it was characterized by persistent 
edema, one or more instances of ulceration, and the   onset 
of some eczematous symptoms

6.	Since September 22, 2006, the veteran's peripheral vascular 
disease of the     right lower extremity involves persistent 
edema and eczema.  

7.	Diabetic retinopathy does not involve diminished visual 
acuity or visual field loss, and while on VA examination in 
January 2004 there is the presence of an intraretinal dot 
blot in the macula of the right eye, and rare microaneurysm 
in     both eyes, there is no associated visual impairment.   


CONCLUSIONS OF LAW

1.	The criteria are met for an initial rating of 40 percent 
for diabetes mellitus, effective from May 8, 2001.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002);              38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.119,         
Diagnostic Code (DC) 7913 (2006).

2.	The criteria are not met for an initial compensable rating 
for upper extremity neuropathy, associated with diabetes 
mellitus.  38 U.S.C.A. §§ 1155, 5107(b)  (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7,      
4.123, 4.124, 4.124a, DC 8513 (2006).

3.	The criteria are not met for an initial compensable rating 
for peripheral     vascular disease of the right lower 
extremity, associated with diabetes mellitus, from May 8, 
2001 to January 23, 2004.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.104, DC 7120 (2006).

4.	But the criteria are met for a 20 percent rating for 
peripheral vascular disease    of the right lower extremity 
from January 24, 2004 to September 21, 2006, and a  40 
percent rating for that condition from September 22, 2006, 
onwards.                   38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159,  3.321(b)(1), 4.1, 4.2, 
4.3, 4.6, 4.7, 4.104, DC 7120 (2006).

5.	The criteria are not met for an initial compensable rating 
for diabetic retinopathy.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102,  3.159, 3.321(b)(1), 4.1, 4.2, 
4.3, 4.6, 4.7, 4.84, 4.84a, DCs 6006, 6011 (2006). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher initial rating for an already 
service-connected disability) therefore, VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.
Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In accordance with the above requirement the claimant for VA 
compensation benefits must receive content-specific notice 
pertaining to the claim he is seeking to establish, the 
veteran has been appropriately informed as to the procedures 
in effect under the VCAA for the continuing development of 
his claim for a higher initial rating for diabetes mellitus 
and associated conditions.  Following the RO's  issuance of 
its November 2003 correspondence to the veteran, along with 
the October 2004 SOC, the criteria for comprehensive notice 
as defined in the  Pelegrini II decision have effectively 
been met.  





In particular, through issuance of the November 2003 notice 
letter, the RO informed the veteran that the general type of 
evidence required in order to substantiate        his claim 
consisted of information establishing that his service-
connected cardiovascular disease (secondary to diabetes 
mellitus) had undergone an     increase in severity.  The 
October 2004 SOC also included citation to the criteria under 
the rating schedule for the evaluation of diabetes mellitus, 
at 38 C.F.R.          § 4.119, DC 7120, which included 
explanation of note 1 to that criteria, providing that 
compensable complications of diabetes are to be evaluated 
separately      (except where used to support a total 
evaluation at DC 7120), as in this case.   

The November 2003 correspondence further notified the veteran 
of the mutual obligation that existed between VA and himself 
to obtain additional relevant evidence, and explained that VA 
would undertake reasonable efforts to assist in obtaining any 
additional remaining medical records, employment records, or 
other Federal records.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).          The letter proceeded to identify 
the further information that would be most helpful to support 
his claim, including physicians' statements, the results of 
examinations, laboratory tests or x-rays, and lay statements 
from other individuals as to their observations of the 
severity of his disability.  Enclosed with the letter was a 
copy of VA Form 21-4142 (Authorization and Consent to Release 
of Information) upon which he could identify any additional 
sources of private treatment records which had not yet been 
obtained.  Based upon the foregoing information, the veteran 
has been sufficiently informed as to the first three elements 
of VCAA notice under the Pelegrini II decision.

This notwithstanding, the relevant notice documents did not 
include the specific language of the "fourth element" of 
VCAA notice mentioned above.  However,    the veteran has 
received sufficient explanation as to how to provide further 
evidence, such that the intended purpose of this final 
element of VCAA notice    was nonetheless met.



In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although the November 2003 letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claim.   
Through the RO's September 2006 correspondence, which 
included notification and explanation of the relatively 
recent holding in the Dingess/Hartman case, the RO further 
requested that if the veteran had any additional information 
or evidence that concerned the level of disability for his 
service-connected condition and when it began, to please 
inform the RO of this, or otherwise forward the evidence 
directly.  So a more generalized request with the precise 
language outlined in         § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.   VAOPGCPREC 1-04 (Feb. 24, 2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, No. 02-
1077 (December 21, 2006). 


The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, through correspondence from the RO dated in 
September 2006 informing him of the holding in the 
Dingess/Hartman decision.  He has therefore received detailed 
notice concerning both the disability rating and effective 
date elements of his claim.

Furthermore, in addition to the criteria that the veteran 
receive content-specific VCAA notice, it is also necessary 
that the relevant notice information have been timely sent.  
In Pelegrini II, the Court defined timely notice as 
consisting of a sequence of events in which the initial 
notice precedes the initial adjudication of the claim under 
review.  In the present case, the RO provided the veteran 
with its November 2003 VCAA notice correspondence prior to 
the March 2004 rating decision on appeal, representing the 
initial adjudication of his claim.  This is consistent with 
the above-referenced criteria for when the notice information 
must be sent, and therefore the criteria for timely notice 
was satisfied.  See Pelegrini II, 18 Vet. App. at 119-20.  
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Moreover, the RO has taken appropriate action to comply with 
the duty to assist   the veteran with the development of his 
claim.  This has included obtaining his    VA outpatient and 
hospitalization records, reports from several private 
treatment providers, and arranging for him to undergo VA 
examinations in connection with the claim on appeal.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).                  
The veteran has provided additional private medical records, 
and personal statements to support his claim.  He also 
testified at an October 2006 travel Board hearing before the 
undersigned VLJ of the Board.  38 C.F.R. § 20.704(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.
Governing Law, Regulations and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2006).  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history. 38 C.F.R. 
§§ 4.1, 4.2 (2006).  See, too, Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Consideration of factors that are wholly 
outside the rating criteria provided by regulation is error.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).

As mentioned, when, as here, the veteran timely appeals the 
rating initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

In regard to the procedural history of the present claim, the 
issue which the veteran appealed originally was characterized 
as that of a higher initial rating for       diabetes 
mellitus, with associated upper extremity neuropathy, 
peripheral vascular disease of the right lower extremity, and 
diabetic retinopathy.  Through its November 2002 decision 
granting service connection for this disability, the RO also 
assigned an initial 20 percent evaluation under 38 C.F.R. § 
4.119, DC 7913, which pertains to diabetes mellitus.  As 
further indicated in that decision, the remaining associated 
conditions were found to warrant a noncompensable (i.e., 0 
percent) rating.  
For purposes of thorough consideration of the appropriate 
disability rating for    each of above manifestations of the 
service-connected diabetes mellitus condition, and not 
without discussion of the underlying diabetes condition 
itself, the Board will evaluate these manifestations 
separately, and including application of all relevant rating 
criteria for the specific conditions at issue.  See 38 C.F.R. 
§ 4.14 (according to the rule against "pyramiding," the 
evaluation of the same manifestation under various diagnoses 
is to be avoided); see too, Esteban v. Brown, 6 Vet. App. 259 
(1994).  As explained further below, this process of rating 
compensable complications of diabetes mellitus separately is 
also consistent with the criteria for diabetes under the VA 
rating schedule.

A.	Diabetes Mellitus

The original disability evaluation of the veteran's diabetes 
mellitus condition,         as set forth through the November 
2002 rating decision that awarded service connection, was at 
the 20-percent level, under DC 7913.  This rating, as 
mentioned, corresponded to impairment attributable to 
diabetes mellitus alone -- inasmuch as the associated 
conditions mentioned in that decision, such as upper 
extremity neuropathy and retinopathy, were determined to be 
noncompensable.

Under DC 7913, a 20 percent rating is warranted when it 
requires insulin and restricted diet; or oral hypoglycemic 
agent and restricted diet.  A 40 percent rating is warranted 
when it requires insulin, restricted diet, and regulation of 
activities.     A 60 percent rating requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A maximum 100 percent 
rating requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

A note to that criteria provides that compensable 
complications of diabetes mellitus are to be evaluated 
separately, unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are to be considered part of the diabetic 
process under DC 7913.  

When evaluating the diabetes mellitus condition by itself, 
apart from related  service-connected manifestations, the 
assignment of a 40 percent initial rating         is 
warranted from the May 8, 2001 effective date of service 
connection.  The initial two components of the applicable 
criteria for this increase in rating, those of the 
requirement of insulin use, and restricted diet, are 
established through the veteran's October 2002 VA examination 
for diabetes mellitus, and have since been documented again 
on subsequent examinations and VA outpatient clinical 
records.   Accordingly, the third objective requirement which 
the evidence must demonstrate to indicate a 40 percent level 
of impairment remains that of regulation of activities due to 
diabetes.  In this instance, the evidence of regulated 
activities is readily apparent from the record, even if not 
expressly stated as a consequence of his illness in the 
October 2002 examination report.

A considerable degree of support for the finding that this 
criterion is met is based upon the veteran's own testimony 
during the October 2006 travel Board hearing  that he was 
required to regulate his daily activities as a direct result 
of diabetes, including walking and activities around the 
home.  The veteran's spouse has submitted a lay statement in 
support of his claim, explaining her observation that  the 
veteran had similar type symptoms.  This lay evidence is 
particularly credible   in view of the fact that the medical 
evidence confirms that the diabetes condition was of the 
severity that it had led to the development of other 
disorders that     would potentially affect his overall level 
of physical activity.  This includes the October 2002 VA 
examiner's statement that the veteran had evidence of end 
organ effect from longstanding diabetes mellitus, manifested 
by peripheral neuropathy, and other disorders.  A July 2003 
private physician's report also includes reference to a 
prescribed increase in level of walking and other exercise, 
indicating the likelihood of regulated activity as a 
component of the veteran's treatment regimen.

The claims file further indicates that the veteran has one or 
more conditions that could affect overall level of physical 
activity and are related to diabetes mellitus, including 
peripheral vascular disease, and neuropathy, for which he has 
also been awarded service connection on a secondary basis.  
The cardiovascular condition affecting the right and left 
lower extremities have led to substantial restrictions on 
walking for extended periods of time.  While the extent of 
impairment due to these symptoms would presumably be 
compensated through separate evaluation for these distinct 
conditions, it warrants mention that there is no evidence or 
opinion of record providing the basis for distinguishing 
between diminished activity due to secondarily-related 
conditions, and the diabetes mellitus itself.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (where it is not 
possible to separate the effects of a service-connected 
disability from any nonservice-connected conditions by 
competent opinion, all symptoms must be attributed to the 
service-connected disability).   

So the criteria have been met which support the assignment of 
a higher                   40 percent initial rating for 
diabetes mellitus.  The propriety of this increased 
evaluation having been demonstrated, it briefly warrants 
mention that the record does not warrant the next higher 
rating of 60 percent, inasmuch as it does not substantiate, 
and the October 2002 examination at that time ruled out, the 
presence of ketoacidosis episodes or hypoglycemic reactions 
requiring at least one hospitalization per year and/or twice 
a month visits to a diabetic care provider.      Hence, a 40 
percent rating is granted for diabetes mellitus, effective 
May 8, 2001. 











B.	Upper Extremity Neuropathy

With regard to the veteran's upper extremity neuropathy 
condition, previously encompassed in the original RO grant of 
service connection for diabetes mellitus (and related 
conditions), this particular neurological manifestation of 
the underlying diabetes should be evaluated as noncompensable 
based on the evidence pertaining to its overall degree 
severity.  Service connection is also presently in effect for 
peripheral neuropathy affecting both the right and left lower 
extremities, both as secondary to diabetes, although they are 
not the subject of the current appeal.        So the 
proceeding analysis will focus entirely upon the diagnosed 
upper extremity neuropathy.   

Under 38 C.F.R. § 4.123, neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating that may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.

Also, under 38 C.F.R. § 4.124, neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.

The pertinent criteria for disease of the peripheral nerves 
includes provisions for evaluating several different types of 
nerve injuries of the upper extremities.      Here, one 
reasonable likelihood as the basis for evaluation is the 
"lower radicular group" (all intrinsic muscles of hand, and 
some or all flexors of the wrist and fingers), based upon the 
veteran's primary complaint of some pain and discomfort to 
the hands.  See 38 C.F.R. § 4.124a, DC 8512.  Although there 
exist other available diagnostic codes for neurological 
problems affecting the hands, including those for the 
musculospiral nerve, and median nerve, confirmation as to 
whether these other categories apply is not essential since 
the relevant basis of any general symptoms in the hands is 
comprised by DC 8512, and for the reasons identified below, 
there is no support for a compensable evaluation at the 
current point in time irrespective of whether these 
alternative diagnostic codes are utilized.

Under 38 C.F.R. 4.124a, DC 8512, for paralysis of the lower 
radicular group,          a 20 percent rating is assigned 
when there is mild incomplete paralysis.  Moderate incomplete 
paralysis corresponds to a 30 percent rating for the minor 
extremity,  and 40 percent rating for a major extremity.  
Severe incomplete paralysis corresponds to a 40 percent 
rating for the minor extremity, and 50 percent rating for a 
major extremity.  Where there exists complete paralysis, with 
paralysis of all intrinsic muscles of the hand, and some or 
all flexors of the wrist or fingers        (and substantial 
loss of use of the hand), a 60 percent rating is warranted 
for the minor extremity, and 70 percent rating for a major 
extremity.  Also, DCs 8612 and 8712 correspond to neuritis 
and neuralgia affecting the lower radicular nerve group, 
respectively.  

A note to 38 C.F.R. 4.124a states that when peripheral nerve 
involvement is wholly sensory, the rating should be for the 
mild or, at most, the moderate degree.

The relevant neurological evidence and information includes 
the October 2002 report for the peripheral nervous system, 
which noted that veteran's complaint of a three-year history 
of neuropathy in his lower extremities, that began to affect 
the hands over the previous year, and caused him to sometimes 
have discomfort with    a shooting like sensation and 
tingling sensation.  Objective examination revealed there was 
5/5 strength throughout the upper and lower extremities with 
no drift,   and a slight decreased amplitude to finger and 
toe tap bilaterally.  Reflexes were 1+ to the upper 
extremities (compared to 0/4 to the lower extremities).  
There was diminished pinprick sensation below the knees 
bilaterally, and below the wrists bilaterally.  The 
impression was sensory motor peripheral neuropathy secondary 
to diabetes.  



On reexamination in January 2004, the veteran described 
having some numbness of the hands.  A motor exam showed 
strength of 4+/5 in the upper and lower extremities.  There 
was no spasticity or rigidity, and no atrophy or 
visiculations.  There was also no dysmetria, or 
dysdiadochoinesia.  Deep tendon reflexes were 1 in both upper 
and lower extremities.  Sensory examination revealed 
decreased bilateral lower extremity pin prick in a stocking 
distribution.  The diagnosis was peripheral polyneuropathy, 
predominantly small and large fiber sensory with mild motor 
involvement.   

A September 2006 private neurologist's evaluation indicated 
that strength was 5/5 in all four extremities, with normal 
tone and bulk muscles, and no involuntary movements noted.  
Stocking distribution anesthesia was present up to knee level 
for all modalities.  Bilateral finger-to-nose, heel-to-shin, 
and rapid alternating and fine finger movements were all 
intact.  The clinical impression was, in part, polyneuropathy 
with an etiology that could be diabetes, peripheral vascular 
disease, ideopathy, vitamin deficiency and thyroid 
dysfunction.  

Based on these findings, the most accurate level of 
disability compensation for upper extremity neuropathy is 
that of a noncompensable rating.  Previous examination 
findings have indicated the possibility of minimal loss of 
strength of the upper extremities, but more recent findings 
do not substantiate the presence of weakness to any extent of 
the upper extremities.  While the October 2002 examination 
identified apparent slight diminished sensory capacity from 
the wrists down, the subsequent VA examination and 2006 
private evaluation documented sensory disturbance in the area 
of the lower extremities only.  Reflexes in the upper 
extremities have also been consistently shown to be intact.  
There are no other identified neurological symptoms and 
effects of the upper extremities, and particularly including 
any that have been found to substantially impact routine 
functional capacity.  Accordingly, the criteria have not been 
met for the minimum compensable initial rating of 20 percent, 
for neurological disability pertaining to   the lower 
radicular group.



C.	Peripheral Vascular Disease, Right Lower Extremity

In determining the corresponding disability evaluation for 
service-connected peripheral vascular disease of the right 
lower extremity, while there is not necessarily a specific 
provision under the VA rating schedule for that disability,   
this disorder may still be evaluated by analogy to the 
provisions for other cardiovascular disorders directly set 
forth in the schedule.  See 38 C.F.R. § 4.27.

One relevant analogous diagnostic code, and that especially 
warrants discussion here based on the objectively 
symptomatology shown, is that of 38 C.F.R. § 4.104, DC 7120, 
for varicose veins.  Under that criteria, a noncompensable 
rating is assigned where there are asymptomatic palpable or 
visible varicose veins.               A 10 percent rating 
corresponds to varicose veins with intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking,   with symptoms relieved by elevation of 
extremity or compression hosiery.              A 20 percent 
rating will be assigned where there is persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating corresponds to when there is persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating requires 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  The 
maximum available rating of a 100 percent rating is assigned 
when there is massive board-like edema with constant pain at 
rest.  See DC 7120.

Also available for application where there is claudication 
(weakness and muscle pain on attempted activity) in the 
affected lower extremity, are DCs 7114, Arteriosclerosis 
obliterans, and 7115, Thrombo-anglitis obliterans             
(Buerger's Disease).  The veteran has a separately rated 
peripheral vascular disease condition of the left lower 
extremity (also secondary to diabetes mellitus) that is 
evaluated under DC 7114, and which is not presently under 
appellate consideration. With respect to the right lower 
extremity, the veteran does not have any similar symptoms 
involving the presence of substantial claudication for the 
right lower extremity (or at the very least at a compensable 
level of upon walking more than 100 yards), so those 
particular diagnostic codes do not specifically apply here.    
1.	From May 8, 2001 to January 23, 2004

On an October 2002 VA examination for cardiovascular 
symptomatolgoy, the veteran had no cyanosis, clubbing or 
edema of the lower extremities.  Pulses were     1 to 2+ in 
the right lower extremity, and trace in the left lower 
extremity.  There was decreased hair growth below mid-calf 
level.  The diagnosis rendered referred          in part to 
the presence of lower extremity vascular disease, although it 
proceeded to identify claudication and related symptomatology 
affecting entirely the left lower extremity. 

There is additional evidence on file during his time period 
consisting of private cardiologists' evaluation reports from 
November through December 2002, which  do not reference any 
particular disability of the lower extremities.  

Since these findings do not indicate the presence of edema to 
any extent, and/or weakness and fatigue on prolonged standing 
or walking, i.e., that exists apart from any similar 
manifestations affecting the left extremity, the veteran does 
not meet  the criteria for a minimum 10 percent rating under 
38 C.F.R. § 4.104, DC 7120.   

2.	From January 24, 2004 to September 21, 2006

On reexamination in January 2004, specifically for evaluation 
of the arteries and veins, the veteran reporting having no 
rest pain, although because of absence of feeling in the 
bilateral lower extremities (attributable itself to 
peripheral neuropathy) he was not able to provide direct 
information concerning the nature and extent of any such pain 
and discomfort.  Physical examination of lower extremities 
bilaterally revealed sparse hair growth.  There was woodiness 
to the skin, with 1+ pitting edema bilaterally.  There were 
no ulcerations, gangrene or distal breakdown of the skin on 
the digits.  Dorsalis pedis pulses were only palpable on the 
left side, however, posterior tibial pulses were not palpable 
on either side.  Femoral pulses were palpable bilaterally, 
and popliteal pulses were non-palpable bilaterally.             
A noninvasive vascular study revealed no deep venous 
thrombosis in a patent       left femoral to popliteal graft, 
with triphasic wave forms throughout.   

Additionally, during the course of a peripheral nerves 
examination that same month, it was indicated that there were 
no venous stasis changes of the lower leg.           This 
examiner found that pulses were positive in the lower 
extremities.

A report from a private family practitioner from 2004 (the 
exact date of treatment   is not ascertainable from the 
report), indicates the presents of a 2-3-cm wide superficial 
ulcer on the right distal shin.  A September 2005 follow-up 
evaluation from this same medical provider states that the 
veteran was positive for edema, which became worse during the 
evening.  

Accordingly to these demonstrated symptoms, a 20 percent 
rating should be assigned from the January 24, 2004 date of 
the medical examination up until just prior to September 22, 
2006, the date of an evaluation report based on which further 
adjustment of the veteran's rating is warranted.  During this 
timeframe, the clear presence of edema on VA examination, and 
confirmation of that finding on at least one further 
occasion, satisfied the rating criteria component of 
"persistent edema." Even considering that the examiner did 
not clarify whether this manifestation   could be relieved by 
elevation of the right lower extremity, the fact alone that 
he experienced ulceration in the area of the right shin 
substantiates the general degree of severity of his 
condition.  This is keeping in mind, as well, that the 
criteria for this 20 percent rating applies irrespective of 
whether there is beginning stasis pigmentation or eczema, 
which was not conclusively established as of this point. 
Hence, the assignment of a higher 20 percent rating is 
appropriate from         January 24, 2004 to September 21, 
2006.  










3.	From September 22, 2006 to the Present

In the report of a September 2006 evaluation by a Dr. P., 
private neurologist, it was observed on physical examination, 
that the veteran had bipedal edema and chronic dermatitis 
changes present in the distal lower extremities.  These 
documented manifestations are essential for purposes of 
application of DC 7120.  This is notwithstanding also whether 
the purpose of the evaluation conducted was for   more 
general evaluation of the veteran's symptomatology of the 
lower extremities, and not peripheral vascular disease in and 
of itself.  This additional evidence establishes both 
persistent edema, and an eczematous condition of the right 
lower extremity, and thus corresponds to a 40 percent 
disability evaluation.                      For complete 
consideration of the relevant criteria, it is noteworthy that 
there is     no persistent ulceration (notwithstanding the 
single 2004 incident), so as to require a 60 percent rating.  

In summary, with respect to the period from September 22, 
2006 onwards, the requirements for a 40 percent schedular 
rating have been satisfied.    

D.	Diabetic Retinopathy

Pursuant to 38 C.F.R. § 4.84a, DC 6006, for the analogous 
condition of retinitis, this condition, in chronic form, is 
to be rated from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity.  An additional rating of 10 percent will 
be combined with the rating based upon symptomatology, during 
continuance of active pathology.                  The minimum 
rating during active pathology is 10 percent.  

Another applicable provision, DC 6011, provides for a 10 
percent rating for disability of the retina, with localized 
scars, atrophy, or irregularities, centrally located, with 
irregular, duplicated enlarged or diminished image (either 
unilateral  or bilateral).  See 38 C.F.R. § 4.84a.


On review of the determinative findings of record, the 
evidence continues to support the assignment of a 
noncompensable rating for diabetic retinopathy.        
Preliminarily, on the October 2002 visual examination it was 
found that the veteran had some nearsightedness in both eyes, 
but the diagnosis was age-related macular degeneration.  The 
January 2004 vision examiner reiterated this diagnosis.  To 
the effect that there is any diminished visual acuity then, 
this would not be considered part and parcel of the 
underlying retinopathy.  See Mittleider, 11 Vet. App. at 182.   
In any event, the most recent findings of corrected vision of 
20/25 in the right eye, 20/20 in the left eye, do not 
correspond to a compensable rating under 38 C.F.R.     § 
4.84, Table V (Ratings for Central Visual Acuity Impairment).  
Also, there are no complaints or other basis upon which to 
suggest visual field loss.  A compensable rating therefore 
would not be available in connection with DC 6006 for 
retinitis.  

There remains for consideration DC 6011, for disability of 
the retina, which as mentioned involves manifestation of a 
retinal condition, with accompanying functional impairment.  
The recent examination in January 2004 indicated that     the 
veteran did appear to have one intraretinal dot blot seen in 
the macula of the right eye next to the inferior arcade, and 
a rare microaneurysm in both eyes.     There was otherwise no 
macular edema, or neovascularization seen.  Notwithstanding 
these objective signs and symptoms, the veteran did not have 
accompanying visual impairment that was indicated or 
reasonably suspected to be due to any of the above.  At that 
time, there were no apparent visual complaints such as 
floaters, spots in the visual field, or other conditions that 
might be attributable to symptoms of an eye disorder.  So the 
most accurate approximation of the level of severity of 
service-connected diabetic retinopathy, remains that of a 
noncompensable evaluation.   








E. Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his service-connected diabetes 
mellitus, or accompanying complications of that condition 
that are the subject of the present appeal, have caused him 
marked interference with employment, meaning above and beyond 
that contemplated by his current schedular rating, or 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(2).  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons and bases, the Board is granting a higher 
initial rating of             40 percent for diabetes 
mellitus, and a 20 percent rating for peripheral vascular 
disease of the right lower extremity from January 24, 2004 to 
September 21, 2006, with a 40 percent rating from September 
22, 2006 onwards.  As for the remaining claims for initial 
compensable ratings for upper extremity neuropathy, 
peripheral vascular disease of the right lower extremity 
(from May 8, 2001 to January 23, 2004), and diabetic 
retinopathy, these claims are being denied.  In reaching this 
determination, it likewise follows that the award of any 
incremental increase in rating for the above conditions, in 
addition to those instances of higher compensation that are 
being granted, per the Fenderson decision, is also denied. 
With regard to those claims for which the preponderance of 
the evidence disfavors an increase in service-connected 
compensation, the benefit-of-the-doubt doctrine does not 
apply.  38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. 
App. 518,     519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).




ORDER

A higher initial rating of 40 percent is granted for diabetes 
mellitus, effective from May 8, 2001, is granted.

An initial compensable rating for upper extremity neuropathy, 
associated with diabetes mellitus, is denied.  
   
An initial compensable rating for peripheral vascular disease 
of the right lower extremity, associated with diabetes 
mellitus, from May 8, 2001 to January 23, 2004, is denied.

However, a 20 percent rating for peripheral vascular disease 
of the right lower extremity from January 24, 2004 to 
September 21, 2006, and a 40 percent rating from September 
22, 2006 onwards, is granted.

An initial compensable rating for diabetic retinopathy is 
denied.

















REMAND

Through the November 2002 rating decision that granted 
service connection for diabetes mellitus, with the associated 
conditions already the subject of the present appeal (upper 
extremity neuropathy, peripheral vascular disease in the 
right lower extremity, and diabetic retinopathy), the RO also 
awarded service connection on     a secondary basis to 
diabetes for several additional disorders, which included 
coronary artery disease with bypass.  A 10 percent initial 
rating was assigned for that disorder, effective from May 8, 
2001.  

Thereafter, in his September 2003 correspondence requesting a 
higher rating        for his underlying diabetes condition, 
he further requested an increased rating for coronary artery 
disease.  The RO then adjudicated the matter of a higher 
initial rating for diabetes (and associated complications of 
that condition), but did not consider the matter of an 
increased initial rating for a cardiovascular disorder. 
Inasmuch as the September 2003 request for a higher initial 
rating set forth a downstream issue from the original 
November 2002 grant of service connection for a 
cardiovascular disorder, it may also reasonably be construed 
as a NOD with the initial rating assigned for that condition.  
See Fenderson, 12 Vet. App. at 125-26. However, the RO has 
not provided the veteran with an SOC in response to this NOD, 
nor has he been given an opportunity to perfect an appeal to 
the Board concerning this additional issue by filing a timely 
substantive appeal (VA Form 9  or equivalent statement).  
Accordingly, the claim for a higher initial rating for a 
cardiovascular disorder must be remanded to the RO for 
issuance of an SOC as opposed to merely referred there.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995).







Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

Send the veteran an SOC concerning the 
issues of entitlement to an initial 
rating higher than 10 percent for 
coronary artery disease with bypass 
associated with service-connected 
diabetes mellitus with upper extremity 
neuropathy, peripheral vascular disease 
of the right lower extremity, and 
diabetic retinopathy, exclusive of 
October 31, 2002 through January 31, 
2003, when the veteran had a temporary 
total rating (under 38 C.F.R. § 4.30).  
He and his representative also must be 
given an opportunity to "perfect" an 
appeal to the Board on this additional 
issue by submitting a timely 
substantive appeal (e.g., a VA Form 9 
or equivalent statement).  And if, and 
only if, he perfects a timely appeal 
should this claim be returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  











The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).








 Department of Veterans Affairs


